2022 UT 24


                             IN THE

      SUPREME COURT OF THE STATE OF UTAH

                     ICS CORRECTIONS, INC.,
                           Petitioner,
                                v.
            THE UTAH PROCUREMENT POLICY BOARD1
                        Respondent.

                         No. 20200930
                     Heard October 18, 2021
                      Filed June 23, 2022

           On Certiorari to the Utah Court of Appeals

                           Attorneys:
  James W. Anderson, Walter A. Romney, Jr., Timothy R. Pack,
        Trenton L. Lowe, Salt Lake City, for petitioner
 Brent O. Hatch, Tera J. Peterson, Salt Lake City, for respondent
                  Global Tel*Link Corporation
Sean D. Reyes, Att‘y Gen., Stanford E. Purser, Deputy Solic. Gen.,
          Salt Lake City, for respondent State of Utah

  JUSTICE PETERSEN authored the opinion of the Court, in which
  CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE, JUSTICE
             PEARCE, and JUSTICE HIMONAS joined.
 JUSTICE HAGEN became a member of the Court on May 18, 2022,
   after oral argument in this matter, and accordingly did not
                           participate.


__________________________________________________________
  1  The other named Respondents are: GLOBAL TEL*LINK
CORPORATION, JARED GARDNER, STATE OF UTAH DIVISION OF
PURCHASING AND GENERAL SERVICES, CHRISTOPHER HUGHES, and
STATE OF UTAH.
  
      Justice Himonas sat on this case and voted prior to his
retirement on March 1, 2022.
               ICS CORR. v. PROCUREMENT POL‘Y BD.
                       Opinion of the Court

   JUSTICE PETERSEN, opinion of the Court:
                        INTRODUCTION
    ¶1 CenturyLink        Public     Communications       provided
telecommunication services to inmates housed by Salt Lake
County and the Utah Department of Corrections. But in August
2019, the Utah Division of Purchasing and General Services (the
Division) solicited competitive bids for this service, and it
awarded a multi-year telecommunications contract to another
bidder—Global Tel*Link Corporation (GTL). CenturyLink
protested the decision to the Division. And the Division rejected
the protest on the merits (protest decision). CenturyLink appealed
the protest decision to the Utah Procurement Policy Board (the
Board). But the Board dismissed the appeal due to a procedural
failure: CenturyLink had failed to include ―a copy of [the] written
protest decision‖ with its notice of appeal. UTAH CODE
§ 63G-6a-1702(2)(b)(ii); UTAH ADMIN. CODE r. 33-17-101.5(1)(b)(iii).
CenturyLink corrected the error one business day after filing the
notice of appeal, which was one day after the expiration of the
appeal deadline. The Board found this to be insufficient.
    ¶2 CenturyLink appealed the dismissal to the court of
appeals. The court of appeals ultimately declined to disturb the
Board‘s decision, holding that the statutory requirements outlined
in the relevant sections of the Utah Procurement Code compel
strict compliance with their terms. ICS Corr. Inc. v. Utah
Procurement Pol’y Bd., 2020 UT App 159, ¶ 8, 478 P.3d 1046. The
court concluded that because CenturyLink had failed to strictly
comply with the statutory requirement that a copy of the protest
decision be appended to the notice of appeal submitted to the
Board, the Board had neither clearly erred nor acted arbitrarily or
capriciously in dismissing the appeal. Id. ¶ 9.
   ¶3 The case is now before us on certiorari. While this case
was pending in the court of appeals, CenturyLink was sold and
renamed ICS Corrections, Inc. (ICS). CenturyLink moved to
substitute ICS as the appellant in the matter, and the court of
appeals granted that motion. Id. ¶ 3. So ICS is the petitioner before
us on certiorari.
   ¶4 We acknowledge ICS‘s argument that substantial
compliance should be sufficient in this circumstance, where the
noncompliance at issue was a procedural processing error,
CenturyLink remedied the error within one business day, and it
was therefore arguably harmless. But we are bound by the
language of the applicable statute. And the Legislature has
                                 2
                        Cite as: 2022 UT 24
                       Opinion of the Court

unequivocally required the Board to dismiss an appeal where the
appellant has failed to attach a copy of the protest decision to its
notice of appeal within the appeal deadline. Accordingly, we
must affirm.
                        BACKGROUND
   ¶5 In August 2019, the State of Utah, through its Division of
Purchasing and General Services, solicited competitive bids for
the provision of inmate telecommunication services to Salt Lake
County and the Utah Department of Corrections. CenturyLink,
the incumbent provider, submitted a bid, but the Division
awarded the contract to GTL.
    ¶6 CenturyLink protested the award, and GTL moved to
intervene. The protest officer declined to hold a hearing, instead
dismissing CenturyLink‘s protest on the grounds that the
Procurement Code grants substantial discretion to the State in
selecting potential contractors, and the record made clear that the
State had acted within its authority in awarding the contract to
GTL.
   ¶7 Exactly seven days after the Division issued the protest
decision, CenturyLink submitted a notice of appeal to the Board.
See UTAH CODE § 63G-6a-1702(2)(a) (―Subject to [certain
requirements], a protestor may appeal to the board a protest
decision of a procurement unit . . . by filing a written notice of
appeal . . . within seven days after . . . the day on which the
written decision [is issued].‖).
    ¶8 One business day later, the Board Chair confirmed
receipt of CenturyLink‘s notice of appeal, but noted he was
unable to locate the protest decision that, under Utah Code
subsection 63G-6a-1702(2)(b)(ii), should have ―accompanied‖ the
notice. Later that day, CenturyLink submitted an updated notice
of appeal containing the protest decision as an exhibit.
    ¶9 The Board dismissed the appeal. It noted that consistent
with Utah Code subsection 63G-6a-1702(2)(a), CenturyLink had
submitted a written notice of appeal that was received within the
seven-day deadline. But contrary to subsection 1702(2)(b)(ii) and
Utah Administrative rule 33-17-101.5(1)(b)(iii), CenturyLink had
―failed to include the required copy of the written protest decision
issued by the protest officer.‖ The Board then explained that
subsection 1702(5)(b)(ii) of the statute compels the ―appointing
officer,‖ the Board Chair in this case, to ―dismiss the appeal,
‗without holding a hearing[,] if the appointing officer determines

                                 3
               ICS CORR. v. PROCUREMENT POL‘Y BD.
                       Opinion of the Court

that the . . . appeal . . . fails to comply with any of the
requirements listed in Subsection 5(b)(i).‘‖ (Quoting UTAH CODE
§ 63G-6a-1702(5)(b)(ii)(A).) And the Board clarified that
compliance with subsection 1702(2)(b)(ii)—under which ―[a]
notice of appeal . . . shall . . . be accompanied by a copy of any
written protest decision‖—is among the requirements listed in
subsection 1702(5)(b)(i). See UTAH CODE § 63G-6a-1702(2)(b)(ii),
1702(5)(b)(i). Accordingly, because CenturyLink had failed to
provide the Board with a copy of the protest decision within the
filing deadline of November 22, 2019, the Board concluded it had
no choice but to dismiss the appeal.
    ¶10 CenturyLink appealed the Board‘s decision to the court
of appeals. Relying on precedent from this court, it argued that
substantial compliance, rather than strict compliance, was
sufficient to avoid dismissal because subsection 1702(2)(b)(ii) is
―directory, rather than mandatory.‖ ICS Corr. Inc. v. Utah
Procurement Pol’y Bd., 2020 UT App 159, ¶ 6, 478 P.3d 1046
(referencing Aaron & Morey Bonds & Bail v. Third Dist. Court,
2007 UT 24, ¶ 7, 156 P.3d 801 (―[S]ubstantial compliance with a
statutory provision is adequate when the provision is directory,
meaning it goes merely to the proper, orderly and prompt
conduct of the business, and the policy behind the statute has
been realized.‖) (emphasis added) (citation omitted) (internal
quotation marks omitted)); see also Kennecott Copper Corp. v. Salt
Lake Cnty, 575 P.2d 705, 706 (Utah 1978) (―Generally those
directions which are not of the essence of the thing to be done, . . .
and by the failure to obey no prejudice will occur to those whose
rights are protected by the statute, are not commonly considered
mandatory.‖) (emphasis added). And CenturyLink argued that it
had substantially complied with the provision by providing the
Board with the protest decision one business day after filing its
notice of appeal. ICS Corr. Inc., 2020 UT App 159, ¶ 6.
   ¶11 The court of appeals found CenturyLink‘s argument
unpersuasive. It reasoned that because subsection 1702(5)(b)(ii) of
the statute ―unequivocally direct[s] the appointing officer to
dismiss the appeal if the appeal ‗fails to comply with any of the
requirements‘ in section 63G-6a-1702(2)–(4) or -1703,‖ including
the requirement at subsection 1702(2)(b)(ii) that a copy of the
protest decision accompany the notice of appeal, the plain
language of the statute makes clear the intention of the legislature
to make those requirements mandatory. Id. ¶ 8 (quoting UTAH
CODE § 63G-6a-1702(5)(b)). It therefore held, in accordance with
the relevant statutory standard of review, that the Board had

                                  4
                         Cite as: 2022 UT 24
                       Opinion of the Court

neither clearly erred nor acted arbitrarily or capriciously in
dismissing CenturyLink‘s appeal. ICS Corr. Inc., 2020 UT App 159,
¶ 9.
   ¶12 We granted certiorari to consider whether the Court of
Appeals erred in affirming the Procurement Policy Board‘s
dismissal of CenturyLink‘s—now ICS‘s—appeal.
   ¶13 We exercise jurisdiction pursuant to Utah Code section
78A-3-102(3)(a).
                    STANDARD OF REVIEW
    ¶14 ―On certiorari, this court reviews the decision of the court
of appeals for correctness, giving no deference to its conclusions
of law.‖ Donovan v. Sutton, 2021 UT 58, ¶ 15, 498 P.3d 382 (citation
omitted). ICS argues that this is the only standard pertinent to our
review. But ―[t]he correctness of the court of appeals‘ decision
turns, in part, on whether it accurately reviewed the [lower
tribunal‘s] decision under the appropriate standard of review.‖
State v. Evans, 2021 UT 63, ¶ 20, 500 P.3d 811 (citation omitted). ―In
other words, [i]n reviewing the court of appeals‘ decision[,] we
apply the same standard of review that it would apply in
reviewing the decision of the [lower tribunal].‖ Drew v. Pac. Life
Ins. Co., 2021 UT 55, ¶ 34, 496 P.3d 201 (first and second
alterations in original) (citation omitted).
      ¶15 Relevant here, the court of appeals ―may not overturn a
finding, dismissal, or decision‖ of the Board ―unless the finding,
dismissal, or decision, is arbitrary and capricious or clearly
erroneous.‖ UTAH CODE § 63G-6a-1802(4)(c). A decision in this
context is arbitrary and capricious if ―[t]here is no reasonable
basis for the . . . decision and, given the same facts and evidence
. . ., a reasonable person could not have reached the same
decision.‖ UTAH ADMIN. CODE r. 33-17-101.10(1)(b). A decision is
clearly erroneous if it is ―against the clear weight of the evidence,
or if the appellate court otherwise reaches a definite and firm
conviction that a mistake has been made . . . .‖ State v. Walker,
743 P.2d 191, 193 (Utah 1987).
                            ANALYSIS
      ¶16 Section 1702 of the Utah Procurement Code, subject to
section 1703, provides a process for appealing to the Board a
protest decision of a procurement unit. It states that ―a protestor
may appeal to the board a protest decision of a procurement unit
. . . by filing a written notice of appeal with the chair of the board
within seven days‖ after the protest decision is issued. UTAH

                                  5
                ICS CORR. v. PROCUREMENT POL‘Y BD.
                        Opinion of the Court

CODE § 63G-6a-1702(2)(a), -1702(2)(a)(i). Subsection 1702(2)(b)
then provides that ―[a] notice of appeal . . . shall: (i) include the
address of record and email address of record of the party filing
the notice of appeal; and (ii) be accompanied by a copy of any written
protest decision.‖ Id. § 63G-6a-1702(2)(b)(i)-(ii) (emphasis added).
The dispute in this case centers on whether the latter requirement
in subsection 1702(2)(b)(ii) compels strict or merely substantial
compliance.
    ¶17 ICS argues that the court of appeals was wrong in
holding that strict compliance with this provision is necessary to
avoid dismissal of an appeal to the Board. ICS relies upon
precedent in which we have set forth a ―general guide‖ to
distinguish between statutes requiring strict versus substantial
compliance. Aaron & Morey Bonds & Bail v. Third Dist. Ct.,
2007 UT 24, ¶ 7, 156 P.3d 801. Among other cases, ICS cites Aaron
& Morey Bonds & Bail v. Third Dist. Ct., which states that
―substantial compliance with a statutory provision is adequate
when the provision is directory, meaning it goes merely to the
proper, orderly and prompt conduct of the business, and the
policy behind the statute has been realized.‖ Id. (citation omitted)
(internal quotation marks omitted). That case goes on to explain
that ―[s]trict compliance, on the other hand, is required when
failure to adhere to the statute will affect a substantive right of one
of the parties and possibly prejudice that party.‖ Id. at ¶ 8 (citation
omitted) (internal quotation marks omitted).
    ¶18 ICS contends that under this precedent, substantial
compliance is sufficient here because: (1) the requirement at issue
relates solely to the administration of business before the agency
and it is therefore directory; (2) the policy animating the statute
was not frustrated by CenturyLink‘s failure to include the protest
decision with its notice of appeal; and (3) no prejudice resulted to
either the Board or GTL from the omission. ICS argues that by
providing a copy of the protest decision one business day after it
filed its notice of appeal, it substantially complied with the
relevant requirement. Accordingly, ICS asks us to reverse the
court of appeals and reinstate the appeal before the Board.
    ¶19 GTL argues that ICS‘s reliance on these guidelines is
misplaced. GTL contends that we need not look past the plain
language of the statute to determine that the requirement here
demands strict compliance. Specifically, GTL points to the
statute‘s use of the word ―shall‖— ―A notice of appeal . . . shall: . . .
(ii) be accompanied by a copy of any written protest decision,‖

                                   6
                        Cite as: 2022 UT 24
                       Opinion of the Court

UTAH CODE § 63G-6a-1702(2)(b)(ii)—which the Legislature has
explicitly defined as ―mean[ing] that an action is required or
mandatory.‖ (Quoting UTAH CODE § 68-3-12(1)(j).) GTL also notes
that the word ―shall‖ is present both in the Utah Procurement
Code and in the administrative rules governing appeals from the
Division to the Board, and it argues that this provides further
evidence of legislative intent. See UTAH CODE § 63G-6a-1702(2)(b)
and UTAH ADMIN. CODE r. 33-17-101.5(1)(b)(iii) respectively.
Finally, GTL argues that the legislature‘s inclusion of an explicit
consequence for failure to append the written protest decision—
by directing the appointing officer to dismiss any noncompliant
appeal—indicates that strict compliance is required. See UTAH
CODE § 63G-6a-1702(5)(b). On these bases, GTL argues that the
court of appeals correctly affirmed the Board‘s dismissal.2 We
conclude that GTL‘s final argument is dispositive here.
    ¶20 When determining whether a statute demands strict
compliance or permits substantive compliance with a particular
requirement, the first step is to examine the statutory language
itself. ―When interpreting a statute, our primary objective is to
ascertain the intent of the legislature.‖ McKitrick v. Gibson,
2021 UT 48, ¶ 19, 496 P.3d 147 (citation omitted). Because the plain
language of the statute offers the best evidence of legislative
intent, we begin with the statutory text. Rosser v. Rosser,
2021 UT 71, ¶ 42, 502 P.3d 294. But we do not interpret statutory
terms in isolation. McKitrick, 2021 UT 48, ¶ 19. Rather, we
―determine the meaning of the text given the relevant context of
the statute . . . including . . . the structure and language of the
statutory scheme[].‖ Id. (citation omitted).

__________________________________________________________
   2  GTL also argues that even if we were to determine that
substantial compliance with the statute is sufficient, the court of
appeals correctly affirmed the Board because, in the absence of a
―prior decision instructing the Board that the requirement to
attach a written protest decision to a notice of appeal is directory
and not mandatory,‖ the Board did not clearly err nor act
arbitrarily in dismissing the appeal. We note that GTL did not
analyze how a mistake of law by the Board corresponds with the
clearly erroneous or arbitrary and capricious standard of review.
However, we need not address this argument, because we do not
find that the Board made a legal error in dismissing ICS‘s notice of
appeal.


                                 7
               ICS CORR. v. PROCUREMENT POL‘Y BD.
                        Opinion of the Court

   ¶21 Much of the debate between the parties centers on
whether the term ―shall‖ in subsection 1702(2)(b)(ii) is indicative
of a mandatory or a directory requirement—in other words,
whether strict compliance is mandatory, or substantial compliance
is acceptable. UTAH CODE § 63G-6a-1702(2)(b)(ii) (―A notice of
appeal . . . shall: . . . (ii) be accompanied by a copy of any written
protest decision.‖(emphasis added)). But while, as GTL notes, the
legislature has explicitly stated that ―[s]hall means that an action
is required or mandatory,‖ id. § 68-3-12(1)(j), this does not
necessarily tell us whether substantial compliance may be
sufficient to avoid dismissal. Rather, it simply informs us that the
protesting party must comply with the provision.
   ¶22 But as the court of appeals astutely observed, after
section 1702 ―outlines the requirements for filing an appeal with
the Board, it continues with instructions for how the Board is to
process the appeal.‖ ICS Corr. Inc. v. Utah Procurement Pol’y Bd.,
2020 UT App 159, ¶ 8, 478 P.3d 1046. And the statute provides a
specific consequence for failure to comply with the requirements
in subsection 1702(2)(b)(ii)—which includes the requirement that
a copy of the protest decision be included with the notice of
appeal.
    ¶23 First, within seven days after receiving the written notice
of appeal, the chair of the board must ―submit a written request to
the protest officer for the protest appeal record.‖ UTAH CODE
§ 63G-6a-1702(5)(a). Then, ―[w]ithin seven days after the chair
receives the protest appeal record from the protest officer,‖
subsection 1702(5)(b) directs that ―the appointing officer shall . . .
dismiss the appeal, without holding a hearing[,] if the appointing
officer determines that the . . . appeal . . . fails to comply with any
of the requirements‖ in subsections 1702(2)–(4) or section
63G-6a-1703.3 UTAH CODE § 63G-6a-1702(5)(b), -1702(5)(b)(ii)

__________________________________________________________
   3  We note that both parties have assumed that the statute
requires a review by the Board within seven days of the filing of the
notice of appeal (and subsequent dismissal if that notice of appeal
does not comply with the statutory requirements). See also ICS
Corr. Inc. v. Utah Procurement Pol’y Bd., 2020 UT App 159, ¶ 8,
478 P.3d 1046. But that is incorrect. The statute sets forth two
successive seven-day periods: First, subsection 1702(5)(a) directs
the chair of the board to ―submit a written request to the protest
officer for the protest appeal record‖ within seven days after
                                                     (continued . . .)
                                  8
                         Cite as: 2022 UT 24
                        Opinion of the Court

(emphases added).4 As discussed, these requirements include
appending a copy of the written protest decision to the notice of
appeal. And by unequivocally directing the appointing officer to
dismiss any appeal that does not meet this requirement, the
statute makes clear that anything short of strict compliance will
result in dismissal.
    ¶24 ―Our courts use a ‗plain meaning‘ approach to statutory
interpretation.‖ Oliver v. Utah Lab. Comm’n, 2017 UT 39, ¶ 19,
424 P.3d 22 (citation omitted). Under this approach, we do not
look beyond the statute‘s plain language ―unless there is
ambiguity in the statute.‖ Id. So here, it is dispositive that
subsection 1702(5)(b)(ii) unambiguously directs the appointing
officer to dismiss any noncompliant appeal, with specific
reference to the requirement that the appellant provide a copy of
the Division‘s protest decision alongside the notice of appeal
within the appeal deadline.
    ¶25 We note that ICS‘s argument to the contrary relies upon
caselaw that provides a framework for gap-filling where the terms
of a statute are not clear as to the ramification for non-compliance
with a particular provision. Indeed, none of the cases on which
ICS relies involved statutes with a clear consequence for the
failure to comply with the statutory provision implicated. See, e.g.,
Grazer v. Jones, 2012 UT 58, ¶¶ 14, 21, 22, 289 P.3d 437 (involving
rule 69C(c) of the Utah Rules of Civil Procedure, which did not


receiving    the    written    notice   of   appeal.     UTAH CODE
§ 63G-6a-1702(5)(a). Then, ―[w]ithin seven days after the chair
receives the protest appeal record from the protest officer,‖ subsection
1702(5)(b)(i)-(ii) directs the appointing officer to ―review the
appeal‖ and dismiss it if it fails to comply with the requirements
in subsections 1702(2)–(4) or section 63G-6a-1703. UTAH CODE
§ 63G-6a-1702(5)(b) (emphasis added). Here, the chair dismissed
the appeal five days after the filing of the notice of the appeal, and
the parties do not know if the sequence outlined in these
subsections was followed. But ICS has not raised an argument
that its appeal was reviewed and dismissed too quickly, so we do
not address it further. We make these observations only to clarify
the review process outlined in subsections 1702(5)(a)–(b), which
the parties have misconstrued.
   4As noted, in this case, the chair and the appointing officer
were the same person.


                                   9
               ICS CORR. v. PROCUREMENT POL‘Y BD.
                       Opinion of the Court

include a specific repercussion for the deficiency at issue, and rule
69C(e) which did provide that failure to file a notice of costs
resulted in waiver, but was silent as to when such a notice had to
be filed); Aaron & Morey Bonds & Bail v. Third Dist. Ct., 2007 UT 24,
¶ 13, 156 P.3d 801 (holding that a requirement that the court clerk
include the prosecutor‘s fax number in a notice of nonappearance
was directory where the clerk‘s failure to comply with the
requirement was not specified by the statute as a basis for
exoneration); Kennecott Copper Corp. v. Salt Lake Cnty.,
575 P.2d 705, 705, 707 (Utah 1978) (holding that a deadline was
directory where the statute included no consequence for the
county commission‘s failure to meet the deadline); Salt Lake City v.
Haik, 2014 UT App 193, ¶¶ 23, 39, 334 P.3d 490 (affirming the
district court‘s grant of summary judgment to the city because the
records sought were protected by GRAMA and ―GRAMA does
not state the consequences to be applied if the governmental
entity does not strictly comply with these notice requirements‖).
So this line of cases is instructive in instances where the statutory
scheme lacks an explicit consequence for a party‘s failure to
comply with a given requirement. But that is not the case here,
where the clear statutory consequence for failure to append the
protest decision by the filing deadline is dismissal.
    ¶26 We conclude that the plain language of the statute
required the Board to dismiss ICS‘s appeal once it determined that
ICS had failed to file a notice of appeal within the applicable 7-day
deadline that was ―accompanied by [the] written protest
decision.‖ The Board therefore neither clearly erred nor acted
arbitrarily or capriciously in dismissing the appeal. And the court
of appeals was correct to uphold the Board‘s dismissal.
                          CONCLUSION
    ¶27 We hold that where the legislature has dictated a clear
consequence for the failure to comply with a requirement, the
plain language controls and strict compliance with the statutory
term, or the resulting consequence for non-compliance, is
required. And we affirm based on the plain language of the
statute here. The court of appeals rightly concluded that Utah
Code section 63G-6a-1702(5)(b) gives an appointing officer no
choice but to dismiss a noncompliant appeal. And it correctly held
that the Board had therefore neither clearly erred nor acted
arbitrarily or capriciously in dismissing ICS‘s appeal on that basis.
We affirm.



                                 10